DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-9, 11, 14-15 & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van’tZelfde et al. (U.S. 2014/0224040 A1).
Regarding claim 1,  Van’tZelfde et al. disclose vehicle steering wheel comprising: a rim 26 [see par. 0046]; a plurality of presence sensors 50A-50F, each one arranged so as to define on the rim (see Fig. 4A, par. 0048), a detection zone 1-4 of Fig. 2 [see par. 0049] among a plurality of discrete detection zones (via inner region can include one or more sensor loops without being configured in a split zone configuration, see Fig 2A-2C, par. 0049), and to detect proximity and/or contact between a user’s limb and the detection zone [see par. 0052], and an outer sheath (via outer region as disclose in par. 0048 &  claim 20) covering the plurality of presence sensors 50C-50F wherein the plurality of presence sensors is mounted on a common support [see par. 0048, Fig. 2A], the support 40 and the presence sensors 50A-50F forming a detection layer 85 comprising the support 40, formed by an electric insulator such as polyethylene via  [see par. 0070, support 40 is a hollow body, it may be filled with a sound-dampening material such as a polyurethane foam or other suitable material], supporting on a first surface including outer skin/sheath 42 of fabric, see par. 0073, the presence sensors 50 (or the sensor mat 51 can optionally be the sensor mat including a plurality of sensor loops e.g., sensor loops 50), and supporting on a second surface, at least one electrical earth conductor film via conductive lead 68, and wherein the detection layer 68 comprises an electrical earth conductor film 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for the plurality of presence sensors (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21).

    PNG
    media_image1.png
    276
    687
    media_image1.png
    Greyscale

Regarding claim 3, Van’tZelfde et al. disclose vehicle steering wheel comprising: a rim 26 [see par. 0046]; a hub 22 connected to the rim 26 by at least one branch [see par. 0059]; a plurality of presence sensors 50A-50F, each one arranged so as to define on the rim (see Fig. 4A, pars 0048), a detection zone 1-4 of Fig. 2 [see par. 0049] among a plurality of discrete detection zones (via inner region can include one or more sensor loops without being configured see par. 0052], and an outer sheath or skin made of plastic (via overmolded layer 80, which provides a main body of the outer rim 26, such as a polymer, foam, wood, etc. see par. 0070) covering the plurality of presence sensors 50C-50F wherein the plurality of presence sensors is mounted on a common support [see par. 0048, Fig. 2A], the support 40 and the presence sensors 50A-50F forming a detection layer 85 comprising the support 40, formed by an electric insulator such as polyethylene via polyurethane foam [see par. 0070, support 40 is a hollow body, it may be filled with a sound-dampening material such as a polyurethane foam or other suitable material], supporting on a first surface via outer skin 42, the presence sensors 50 (or the sensor mat 51 can optionally be the sensor mat including a plurality of sensor loops (e.g., sensor loops 50), and supporting on a second surface, at least one electrical earth conductor film via conductive lead 68, and wherein the detection layer 68 comprises an electrical earth conductor film 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for the plurality of presence sensors (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21). Also see Figures 5A-%c and Figures 6A-6C of Vand’tZelfde for an illustration of common electrical conductors in the steering mechanism.
As to claim 5, Van’tZelfde et al. disclose wherein the detection layer 68 of Fig. 8 has an elongated shape via oblong or oval shape (oval shape as seen in Fig. 8), with two longitudinal edges each connecting two ends in the longitudinal direction, and wherein the plurality of presence sensors the presence sensors 50 (or the sensor mat 51 can optionally be the sensor mat including a plurality of sensor loops (e.g., sensor loops 50), and supporting on a  for the plurality of presence sensors (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21). 
As to claim 8, Van’tZelfde et al. disclose comprising at least one branch via spoke 24 connecting the rim 26 to a hub 22, with a first lateral edge of the at least one branch connecting the rim with a first radius of curvature and a second lateral edge of the at least one branch connecting the rim with a second radius of curvature greater than the first radius of curvature [see Fig. 4B, pars. 0055-0056], wherein the support 40 and at least one of the presence sensors covers via skin 42 a portion of the at least one branch 24 (see Figs. 6 and 8), and wherein the support 40 and the at least one of the sensors 50 have a cutout offset towards the first lateral edge, with respect to a width of the at least one branch (see Fig. 6, pars. 0059-0062). 
As to claim 9, Van’tZelfde et al. disclose the vehicle steering wheel according to claim 1, in combination with an automotive vehicle (see claims 21-22 & par. 0046).


    PNG
    media_image2.png
    689
    914
    media_image2.png
    Greyscale

As to claim 11, Van’tZelfde et al. disclose wherein the detection layer 68 of Fig. 8 has an elongated shape via oblong or oval shape (oval shape as seen in Fig. 8), with two longitudinal edges each connecting two ends in the longitudinal direction, and wherein the plurality of presence sensors the presence sensors 50 (or the sensor mat 51 can optionally be the sensor mat including a plurality of sensor loops (e.g., sensor loops 50), and supporting on a second surface, at least one electrical earth conductor film via conductive lead 68, and wherein the detection layer 68 comprises an electrical earth conductor film 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for the plurality of presence sensors (via conductive lead 70 is routed from the rim 26 through an area 24A where one of the spokes 24 connects with the rim 26. Optionally, the conductive leads 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72 for each of the sensor loops 50A, 50A', 50B, 50B', 50C, 50C', 50C'', 50C''', 50D, 50E, 50F can optionally be routed without extending into a portion of any of the sensing zones defined by any adjacent sensor loops, see par. 0060 and claim 21).
As to claim 14, Van’tZelfde et al. disclose comprising at least one branch via spoke 24 connecting the rim 26 to a hub 22, with a first lateral edge of the at least one branch connecting the rim with a first radius of curvature and a second lateral edge of the at least one branch connecting the rim with a second radius of curvature greater than the first radius of curvature [see Fig. 4B, pars. 0055-0056], wherein the support 40 and at least one of the presence sensors covers via skin 42 a portion of the at least one branch 24 (see Figs. 6 and 8), and wherein the support 40 and the at least one of the sensors 50 have a cutout offset towards the first lateral edge, with respect to a width of the at least one branch (see Fig. 6, pars. 0059-0062).

As to claim 15, Van’tZelfde et al. disclose the vehicle steering wheel according to claim 3, in combination with an automotive vehicle (see claims 21-22 & par. 0046). 
As to claims 16-17, Van’tZelfde et al. disclose, wherein the electrical earth conductor film or fabric 42 is an electrically conductive fabric selected from a group consisting of woven fabric and non-woven fabric [see par. 0073, the skin 42 may be a film or sheet which is wrapped around the armature, such as leather, fabric, a polymer material, wherein these nature of these materials is a flexible sheet of electrically conductive fabric]. 
As to claim 18, Van’tZelfde et al. disclose wherein the electrical earth conductor film or fabric is a flexible sheet of an electrically conductive fabric 42 that covers several presence sensors 50A-50F (see Fig. 4A, par. 0048) of the plurality of presence sensors such that the defined electrical conductor is a common electrical conductor for the several presence sensors 50A-50F. 
As to claim 19, Van’tZelfde et al. disclose wherein the common support is radially positioned between the plurality of presence sensors 50A-50F and the flexible sheet of electrically conductive fabric 42 [see pars. 0048 & 0073]. 
As to claim 20, Van’tZelfde et al. disclose the common support is an electrical insulator [see par. 0048, Fig. 2A].
Response to Arguments
Applicant’s arguments, see page 14 of Applicant’s Response, filed December 8, 2020, with respect to the rejection of claims 1 & 3-15 under 35 USC 112 (b)  have been fully considered and are persuasive.  The rejection of claims 1 & 3-15 for being indefinite for failing to particularly point out and distinctly claim the subject matter has been withdrawn. 
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive with respect to claims 1 and 3. Beginning with the final line of page 2 of applicant’s remarks and continuing on page 4, applicant’s representative alleges that “fail to teach or suggest a detection layer comprising an electrical earth conductor film or fabric, at least one limitation of independent claims 1 and 3 is missing. The remaining art of record is similarly deficient.”  
The claim make use of an “or” clause, i.e. “or fabric”. Van’tZelfde et al. clearly makes use of fabric.
These arguments are incorrect because the examiner successfully applied paragraph 0073, wherein a detection layer via layer 42 comprising an electrical earth conductor film or fabric via the layer 42 may be a film or sheet which is wrapped around the armature, such as leather, fabric, a polymer material as seen in par. 0073.  Upon further consideration, the examiner has agreed to withdraw the rejection of claims 4, 6-7, 10 & 12-13 as indicated in allowable subject matter below. 
Although claim 1, no longer requires an insulator “such as polyethylene”, the rejection has been repeated from the previous non-final office action.
Similar amendments have been made to claim 3, and in addition the examiner asserts that newly added “a common electrical conductor” is shown in Figs. 5A-5C, and 6A-6C of Van’tZelfde. 
Allowable Subject Matter
Claims 4, 6-7, 10 & 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In terms of claims 4 & 10, the prior art of record does not teach alone or in combination of “wherein the plurality of presence sensors includes: a first presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a first detection zone arranged on an inner portion of the rim; a second presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a second detection zone arranged on a first half of an outer portion of the rim, and a third presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a third detection zone arranged on a second half of an outer portion of the rim” in combination with all elements of claim 1.
In terms of claim 12, the prior art of record does not teach alone or in combination of “wherein the plurality of presence sensors includes: a first presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a first detection zone arranged on an inner portion of the rim; a second presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a second detection zone arranged on a first half of an outer portion of the rim, and a third presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a third detection zone arranged on a second half of an outer portion of the rim, and wherein: the detection layer has an elongated shape, with two longitudinal edges each connecting two ends in the longitudinal direction, and wherein the plurality of presence sensors and the at least one electrical earth conductor film or fabric each have a connection portion, and wherein the connection portions are all arranged on a common lateral edge, and the connection portion of the second sensor and the connection portion of the third sensor are arranged on the two sides of the first sensor” in combination with all elements of claim 3.
In terms of claim 13, the prior art of record does not teach alone or in combination of “wherein the plurality of presence sensors includes: a first presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a first detection zone arranged on an inner portion of the rim; a second presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a second detection zone arranged on a first half of an outer portion of the rim, and a third presence sensor arranged so as to detect at least one of proximity and a contact between a user’s limb and a third detection zone arranged on a second half of an outer portion of the rim, and wherein the detection layer has an elongated shape, with two longitudinal edges each connecting two ends in the longitudinal direction, and wherein the plurality of presence sensors and the at least one electrical earth conductor film or fabric each have a connection portion, and wherein the connection portions are all arranged on a common lateral edge, and the connection portion of the first sensor is arranged between the second sensor and the third sensor” in combination with all elements of claim 3.
Claims 6-7 are allowed because of at least due to their dependencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Examiner: 	/Trung Nguyen/-Art 2866
		March 23, 2021.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866